Opinion by
Judge Hines:
The reward offered in this case should have been paid to- the appellant. There is no evidence of fraud on the part of appellant, or collusion 'between appellant and the person for whom the reward was offered, by which the commonwealth was to be defrauded of the reward. The fact that the accused was induced to surrender by persuasion and not taken by physical force does not alter the case. The evidence of the sheriff is that he could not arrest the accused, and it appears that he would not have been brought to justice but for the offer of the reward. Auditor v. Ballard, 9 Bush (Ky.) 572, 15 Am. Rep. 728; Hayden v. Souger, 56 Ind. 42, 26 Am. Rep. 1, and notes.
Judgment reversed and cause remanded with directions for further proceedings.